DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076).
Regarding claim 13, Trythall discloses Method of operating a headset in a vehicle (Trythall, “[0002] It is known to include a helmet or head tracker system in a helmet or head-mounted display system in which the positioning of symbols or other artefacts in the display is to be determined according to orientation of the user's head relative to a movable reference frame, for example relative to a cockpit or other interior region of an aircraft or to a driver's or other position in a land vehicle or other type of vehicle.”), in which 
- vehicle localization data that at least partly characterizes a pose and/or movement of the vehicle with respect to a fixed world reference frame is captured and provided (Trythall, “[0066] ‘W’—axes of the inertial frame of reference, also referred to as ‘World axes’ or ‘inertial space’. [0069] The Aircraft Navigation System 15 outputs data, from time to time (typically once every 20 ms to 90 ms), defining orientation of the aircraft, specifically of a set of aircraft-referenced axes, relative to a navigation frame of reference, typically a ‘local level north’ pointing frame of reference. For the purposes of the present invention, aircraft orientation data output by the Aircraft Navigation System 15 may be received by the hybrid helmet tracker 1 and used as a measure of aircraft orientation AW relative to the inertial reference frame.”), 
- instantaneous orientation of the headset with respect to a vehicle interior of the vehicle is determined based on an inertial measurement carried out by an inertial measurement unit arranged on the headset and the vehicle localization data, and based thereon a virtual perspective on a virtual environment displayed by means of the headset is simulated (Trythall, “[0050] The hybrid tracker system of the present invention combines inertial sensors mounted on the helmet with an optical helmet tracker system. A number of processing components are provided to process the data output from those sources in a novel and inventive way to determine helmet orientation relative to the inertial reference frame, or ‘World axes’, and helmet orientation relative to a moveable reference frame, such as an aircraft or other type of land or sea vehicle that the user may be piloting or in which the user may otherwise be riding. Moreover, helmet orientation is determined in such a way as substantially to eliminate delay in adjusting the position of displayed imagery in an associated helmet-mounted display system when responding to changes to helmet orientation, while minimising the effects of helmet buffeting. [0086] a further Transform component 65 is provided to transform the predicted orientation H.sub.pW relative to World axes into a predicted helmet orientation H.sub.pA relative to the aircraft-referenced axes using the latest measure of aircraft orientation AW as supplied over the standard aircraft data bus by the Aircraft Navigation System 15”); wherein, 
- at predetermined time intervals an optical tracking is carried out by means of an optical capture device arranged on the headset which determines an arrangement of the headset relative to the vehicle interior of the vehicle (Trythall, “[0071] An Optical Helmet Tracker system 10 including components mounted on the helmet and in the cockpit of an aircraft to determine orientation of the helmet H.sub.oA, i.e. orientation of a set of helmet-referenced axes relative to aircraft axes, and to output data indicative of a determined helmet orientation, typically at a frequency of 180 Hz. [0089] In a particular embodiment, data output from the Helmet-mounted Gyros 5 may be sampled at 180 Hz, for example, and the Optical Helmet Tracker 10 may be operated at a slower rate, for example at 60 Hz—a period of 16.667 ms between successive measurements.”); 
- after which at least an orientation of the headset relative to the vehicle interior is determined by means of fusion of the determined instantaneous orientation and the optical tracking, and, based thereon, the virtual perspective on the virtual environment displayed by means of the headset is simulated, wherein the fusion counteracts a drift of the inertial measurement unit (Trythall, “[0002] It is known to include a helmet or head tracker system in a helmet or head-mounted display system in which the positioning of symbols or other artefacts in the display is to be determined according to orientation of the user's head relative to a movable reference frame, for example relative to a cockpit or other interior region of an aircraft or to a driver's or other position in a land vehicle or other type of vehicle. [0048] It is known to combine inertial sensors on the helmet with a non-inertial helmet orientation sensor system and to combine data from the two sources in a process to calculate and to apply corrections to the inertial sensor rate data. This helps to prevent the accumulation of errors when calculating helmet orientation from the inertial sensor measurements. [0050] The hybrid tracker system of the present invention combines inertial sensors mounted on the helmet with an optical helmet tracker system. Moreover, helmet orientation is determined in such a way as substantially to eliminate delay in adjusting the position of displayed imagery in an associated helmet-mounted display system when responding to changes to helmet orientation, while minimising the effects of helmet buffeting. [0074] During each cycle—to be referred to as a ‘tracker cycle’—helmet orientation is determined from data supplied by the Helmet-mounted Gyros 5, any errors in those inertial sensor data being firstly corrected with reference to data supplied by the Optical Helmet Tracker 10 in combination with aircraft orientation data received over the data bus.”).
On the other hand, Trythall fails to explicitly disclose but Zhang discloses Method of operating a virtual reality headset in a vehicle (Zhang, col.4, lines 29-35, “Examples of systems, apparatus, and methods according to the disclosed implementations are described in a robot guidance, VR and AR wearable device contexts with image and inertial data. In other instances, the technology disclosed can be applied to autonomous vehicle guidance technology, navigation, telecommunications systems…”);
instantaneous orientation of the headset with respect to a vehicle interior of the vehicle is continuously determined (Zhang, col.5, lines 59-62, “An IMU 202 provides raw sensor data for agent localization pipeline, which consumes IMU data at a high frequency (>200 Hz) to generate agent positional information in real-time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Trythall and Zhang. That is, modifying the helmet of Trythall to be the VR headset of Zhang, and applying the real-time IMU data of Zhang to the inertial sensor of Trythall. The motivation/ suggestion would have been to provide integration of virtual objects reflecting real objects (e.g., virtual presence of friend 915 in FIG. 9) as well as synthesized objects 1015 in FIG. 10 for presentation to user of device 925 in FIG. 9 via presentation interface 378 to provide a personal virtual experience (Zhang, col.11, lines 20-24).
Regarding claim 24, it is interpreted and rejected under similar rational as claim 13 set forth above.
Regarding claim 16, Trythall in view of Zhang discloses Method according to claim 13. 
Trythall further discloses wherein the visual reference is phosphorescent and/or backlit or illuminated (Trythall, “[0098] Updates to helmet orientation are determined in the Optical Helmet Tracker 10 using regular sets of pulses of infrared light emitted by light-emitting diodes (LEDs), each set of pulses occurring within a short time interval 80 near to the start of each tracker cycle”).
Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076), and further in view of Gordt et al. (US 20190004598).
Regarding claim 14, Trythall in view of Zhang discloses Method according to claim 13, wherein the virtual reality headset in vehicle interior, has been disclosed.
On the other hand, Trythall in view of Zhang fails to explicitly disclose but Gordt discloses wherein a visual reference is arranged on a vehicle component, in particular on a rear side of a headrest, wherein the capture device recognizes the visual reference and, based thereon, determines the relative arrangement of the virtual reality headset with respect to the vehicle component and thereby to the vehicle (Gordt, “[0036] In particular, at least one camera is integrated in the virtual reality headset. The camera can serve as an apparatus for detecting the alignment signal. A recognition of seats and an alignment of the virtual reality headset can be determined in a relatively simple manner with a camera. It is sufficient for this to place quick response codes, barcodes or another optical signal in a waiting station or in a vehicle of a roller coaster which is determined by the camera of the virtual reality headset. The position and the alignment of the virtual reality headset used can then be determined from the position, perspective, code contents or also from the signal brightness. [0056] The determination of the alignment of the virtual reality headset 10 is shown in FIG. 2. An alignment sensor 50 is arranged relative to the direction of travel on the back side of a vehicle 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gordt into the combination of Trythall and Zhang, to include all limitations of claim 14. That is, applying the optical signal of Gordt to the vehicle interior of Zhang and Trythall. The motivation/ suggestion would have been the virtual reality, is positioned and aligned in such a manner that that the movement of the passenger in the virtual reality is synchronized as well as possible with the real movement in actual reality (Gordt, [0009]).
Regarding claim 15, Trythall in view of Zhang and Gordt discloses Method according to claim 14.
On the other hand, Trythall in view of Zhang fails to explicitly disclose but Gordt discloses wherein the visual reference used is a logo or a two-dimensional code, in particular an April tag or QR code, or a light source operated with a predetermined light pattern, in particular at least one LED (Gordt, “[0036] It is sufficient for this to place quick response codes, barcodes or another optical signal in a waiting station or in a vehicle of a roller coaster which is determined by the camera of the virtual reality headset. The position and the alignment of the virtual reality headset used can then be determined from the position, perspective, code contents or also from the signal brightness). The same motivation of claim 14 applies here.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076), and further in view of Spiessl et al. (US 20160041612).
Regarding claim 17, Trythall in view of Zhang discloses Method according to claim 13.
On the other hand, Trythall in view of Zhang fails to explicitly disclose but Spiessl discloses wherein the capture device itself recognizes a predetermined vehicle component and, based thereon, determines the relative arrangement of the virtual reality headset with respect to the vehicle component and thereby to the vehicle interior (Spiessl, “[0018] In another development, the smart glasses include a camera and the determination of the spatial orientation comprises the following: receiving a photograph of the camera; recognizing the image of a portion of the interior of the vehicle in the photograph; determining the position of the image in the photograph; determining the spatial orientation of the smart glasses with the aid of the determined position of the image in the photograph”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Spiessl into the combination of Trythall and Zhang, to include all limitations of claim 17. That is, adding the smart glasses orientation determination based on recognizing the image of a portion of the interior of the vehicle of Spiessl to determine the headset of Zhang and Trythall. The motivation/ suggestion would have been With the aid of image processing of photographs of the camera, said knowledge can advantageously be used to determine the orientation of the smart glasses easily and accurately (Spiessl, [0018]).
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076), and further in view of Spiessl et al. (US 20160041612) and Hasan (US 9928544 B1).
Regarding claim 18, Trythall in view of Zhang and Spiessl discloses Method according to claim 17.
On the other hand, Trythall in view of Zhang and Spiessl fails to explicitly disclose but Hasan discloses wherein a digital model of the vehicle component is provided, wherein the capture device recognizes the vehicle component by a comparison with the digital model (Hasan, “(67) The item identification module 360, at block 404, identifies the vehicle based on context information obtained from the image. Generally, the context information includes recognizable portions of the vehicle. (83) in some cases, by comparing the identified component of the vehicle with a model of the component when new. In some such embodiments, the interactive computing system 310 can alert the user if a component is worn down by a threshold degree or is in an unsafe condition.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hasan into the combination of Trythall and Zhang, and Spiessl, to include all limitations of claim 18. That is, adding the comparison between the model and vehicle component of Hasan to that of Zhang and Trythall, Spiessl. The motivation/ suggestion would have been This determination can be particularly advantageous for determining whether an existing item will fit a new vehicle or a new model of a vehicle (Hasan, (17)).
Regarding claim 19, Trythall in view of Zhang and Spiessl, Hasan discloses Method according to claim 18.
On the other hand, Trythall in view of Zhang and Spiessl fails to explicitly disclose but Hasan discloses Wherein the digital model is created in a vehicle-specific manner (Hasan, “(17) For example, one instance of a particular car model (such as a car with a known make, model and year) may be precisely measured, then these measurements may be used for other instances of the given car model that are later recognized in an image”). The same motivation of claim 18 applies here.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall in view of Zhang, Spiessl and Hasan, and further in view of Shoda et al. (US 20200209878).
Regarding claim 20, Trythall in view of Zhang and Spiessl, Hasan discloses Method according to claim 18.
On the other hand, Trythall in view of Zhang and Spiessl, Hasan fails to explicitly disclose but Shoda discloses Wherein the digital model is created in a non-vehicle specific manner (Shoda, “[0064] For example, the vehicle interior recognizer 18 recognizes a physical object on the basis of an image captured by the vehicle interior camera 17. For example, the vehicle interior recognizer 18 recognizes a desired physical object (for example, a physical object placed by the user in the interior of the vehicle such as a bag or a wallet) using a function based on pattern matching or artificial intelligence (AI), a function based on a model given in advance, or the like. The model given in advance is a model in which learning for recognizing a physical object according to deep learning or the like is performed”. Therefore, e.g., a bag model is created in a non-vehicle specific manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shoda into the combination of Trythall and Zhang, Spiessl, and Hasan, to include all limitations of claim 20. That is, adding the non-vehicle specific model of Shoda to compare with the vehicle component of Zhang and Trythall, Spiessl, and Hasan. The motivation/ suggestion would have been recognize a physical object placed in an interior of the vehicle (Shoda, [0195]).
Claim(s) 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076), and further in view of GORUR SHESHAGIRI et al. (US 20200271450).
Regarding claim 21, Trythall in view of Zhang discloses Method according to claim 13.
On the other hand, Trythall in view of Zhang fails to explicitly disclose but GORUR SHESHAGIRI discloses wherein a series of images is captured of a part of the vehicle interior, at least one feature of the vehicle interior in a plurality of individual images of the series of images and a change in position of this feature in the individual images is detected and, based thereon, the relative arrangement of the virtual reality headset with respect to the vehicle interior is determined (GORUR SHESHAGIRI, “[0098] The pose estimation engine 104 can compute the pose of the user based on the pose of the user's head, for example. The pose of the user's head can be computed based on measurements obtained for a device worn by the user, such as an HMD, or measurements taken for the user's head (e.g., using captured images and/or sensor measurements) and/or one or more regions of the user's body. [0125] At block 254, the pose estimation engine 104 receives image data 248 from time t.sub.2 and tracks features in the image data 248. The pose estimation engine 104 can process and/or segment the image data 248 to track features in the image data 248 in order to identify and correct any sensor biases or drift that may skew the tracking results. [0150] The images can be used when determining a pose of the user 404; identifying features in, and/or characteristics of, an interior of the car 402; identifying and/or correcting drift or noise associated with other sensors; etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined GORUR SHESHAGIRI into the combination of Trythall and Zhang, to include all limitations of claim 21. That is, applying the HMD pose determination of GORUR SHESHAGIRI to determine the headset orientation of Zhang and Trythall. The motivation/ suggestion would have been The point of view or pose information can be used to match virtual content with the user's perceived motion and the spatio-temporal state of the real-world environment (GORUR SHESHAGIRI, [0003]).
Regarding claim 23, Trythall in view of Zhang and GORUR SHESHAGIRI discloses Method according to claim 21.
On the other hand, Trythall in view of Zhang fails to explicitly disclose but GORUR SHESHAGIRI discloses wherein a convolutional neural network is used to detect the at least one feature (GORUR SHESHAGIRI, “[0179] In an example in which the neural network 1010 is used to identify objects or features in images, the neural network 1010 can be trained using training data that includes both images and labels. For instance, training images can be input into the neural network 1010, with each training image having a label indicating the classes of the one or more objects or features in each image (e.g., indicating to the network what the objects are and what features they have). [0185] The neural network 1010 can include any suitable deep network. One example includes a convolutional neural network (CNN), which includes an input layer and an output layer, with multiple hidden layers between the input and out layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined GORUR SHESHAGIRI into the combination of Trythall and Zhang, to include all limitations of claim 23. That is, adding the CNN of GORUR SHESHAGIRI to classify the vehicle features of Zhang and Trythall. The motivation/ suggestion would have been the environment classifier 114 can process one or more images from the sensors 130 through a neural network to generate a classification output identifying the user's environment (GORUR SHESHAGIRI, [0077]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trythall et al. (US 20200241631) in view of Zhang et al. (US 10043076), and further in view of GORUR SHESHAGIRI et al. (US 20200271450) and Rohde (US 20190285418).
Regarding claim 22, Trythall in view of Zhang and GORUR SHESHAGIRI discloses Method according to claim 21.
On the other hand, Trythall in view of Zhang and GORUR SHESHAGIRI fails to explicitly disclose but Rohde discloses wherein objects located at more than a predetermined distance from the capture device are disregarded (Rohde, “[0018] Alternatively or additionally, objects at a distance greater than the maximum distance can be masked and/or disregarded.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rohde into the combination of Trythall and Zhang, GORUR SHESHAGIRI, to include all limitations of claim 22. That is, adding the disregarding object with greater distance of Rohdeo to the method of GORUR SHESHAGIRI, Zhang and Trythall. The motivation/ suggestion would have been a portion of the sensor data can be disregarded when adapting the robustness degree with only another portion of the sensor data being allocated to the digital map (Rohde, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        7/29/2022